Citation Nr: 1618208	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the Veteran's annual countable income was properly calculated for the period from February 15, 2006, to March 1, 2007, for purposes of determining his entitlement to nonservice-connected pension benefits.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1969 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Cleveland, Ohio, dated in March 2007 and May 2009.  


FINDING OF FACT

In an April 2016 statement, the Veteran requested that his appeal with regard to the issues of whether the Veteran's annual countable income was properly calculated for the period from February 15, 2006, to March 1, 2007, for purposes of determining his entitlement to nonservice-connected pension benefits, and entitlement to an increased rating for bilateral hearing loss, be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of whether the Veteran's annual countable income was properly calculated for the period from February 15, 2006, to March 1, 2007, for purposes of determining his entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In May 2009 and March 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of whether the Veteran's annual countable income was properly calculated for the period from February 15, 2006, to March 1, 2007, for purposes of determining his entitlement to nonservice-connected pension benefits, and entitlement to an increased rating for bilateral hearing loss, as identified in the March 2009 and February 2010 statements of the case. 

In an April 2016 statement, the Veteran stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of whether the Veteran's annual countable income was properly calculated for the period from February 15, 2006, to March 1, 2007, for purposes of determining his entitlement to nonservice-connected pension benefits, and entitlement to an increased rating for bilateral hearing loss, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of whether the Veteran's annual countable income was properly calculated for the period from February 15, 2006, to March 1, 2007, for purposes of determining his entitlement to nonservice-connected pension benefits, and entitlement to an increased rating for bilateral hearing loss, are dismissed.


ORDER

The issue of whether the Veteran's annual countable income was properly calculated for the period from February 15, 2006, to March 1, 2007, for purposes of determining his entitlement to nonservice-connected pension benefits, is dismissed.

The issue of entitlement to an increased rating for bilateral hearing loss is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


